DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/9/19 and 4/29/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, which does not fall into the categories of “process”, “machine”, “manufacture”, and “composition of matter”.  Referring to claim 34, it recites the limitation “A computer program product…a computer-readable storage medium…” Since the specification doesn’t clearly define what the medium encompasses, it can be interpreted to include both transitory and 
Claim 35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, which does not fall into the categories of “process”, “machine”, “manufacture”, and “composition of matter”.  Referring to claim 35, it recites the limitation “A computer program product…a computer-readable storage medium…” Since the specification doesn’t clearly define what the medium encompasses, it can be interpreted to include both transitory and non-transitory media. A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1 – 4, 14, 17 – 28, 30, 34, 35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (US Patent 10,897,739) disclosed in KR 10-2017-0030629 and all prior KR. (machine translation included)
Regarding claims 1, 28 and 34, Kim teaches an apparatus and a signal transmission method, comprising: (i.e. fig. 5 shows a wireless device comprising a processor (510), memory (540) and transceiver (520,570) for executing stored instructions; see paragraphs 65-67)
 	transmitting, by a first communication node, a signal on one or more first channels which are located in a primary transmission channel and/or a secondary transmission channel of the first communication node, (fig. 6 shows the network device may transmit a signal on multiple sub-channels within a transmission channel; see paragraphs 79-83) and
 	performing channel protection on a transmission channel in which the first channel is located and/or the primary transmission channel before transmitting 
NOTE: The following art also anticipate at least the independent claims:
Lou et al. (US Pub. 2020/0178171) teaches a wakeup channel set indication and channel change procedure may include an AP determining the WUR channel set and including one or more subchannels/RUs (e.g., from the AP's primary channel(s) and/or its operating channels) in the WUR channel set.
	Trainin et al. (US Pub. 2017/0202011) teaches a wakeup frame method wherein channel resources may include multiple channels, such as the 20 MHz channels or 2.16 GHz channels previously described. The channels may include multiple sub-channels or may be divided into multiple sub-channels for the uplink transmissions to accommodate multiple access for multiple STAs.	

Regarding claims 2 Kondylis teaches the method of claim 1, wherein a bandwidth of the first channel is less than that of the transmission channel in which the first channel is located, and the bandwidth of the signal is equal to that of the first channel which the signal is in. (i.e. fig. 5 shows the bandwidth of the subchannels are less than the bandwidth of the primary; see paragraph 80-83)
Regarding claims 3 Kondylis teaches the method of claim 1, wherein the signal is a wakeup beacon frame or a wakeup signal. (i.e. the network device may operate a wakeup state which may be transmitted via the subchannels; see paragraphs 25, 71, 72, 102- 104)
Regarding claims 4 Kondylis teaches the method of claim 1, wherein the step of performing the channel protection is achieved by one of:
transmitting a conventional preamble before transmitting the signal, the conventional preamble carrying information about a length of time that a medium is to be occupied by the first communication node;
transmitting a protection frame identifiable by a conventional station before transmitting the signal, the protection frame carrying information about the length of time that the medium is to be occupied by the first communication node; and transmitting a radio frame before transmitting the signal, the radio frame carrying information about the length of time that the medium is to be occupied by the first communication node. (i.e. prior to the network device transmitting a wake up signal a legacy preamble may be sent by a subchannel, a legacy preamble by definition comprises time information; see paragraph 16 – 18, 102)
Regarding claims 14 Kondylis teaches the method of claim 1, wherein the signal is a wakeup beacon frame, and the step of transmitting the signal on one or more first channels comprises: transmitting the wakeup beacon frame on the one or more first channels according to a transmission cycle of the wakeup beacon frame when a transmission timing arrives. (i.e. prior to the network device transmitting a wake up packet, a legacy preamble may be sent by a subchannel, a legacy preamble by definition comprises time configuration information; see paragraph 16 – 18, 102)
Regarding claims 17, Kondylis teaches the method of claim 1, wherein the step of transmitting the signal on one or more first channels comprises: transmitting a wakeup beacon frame by one or more of the first channels, wherein transmission cycles of the wakeup beacon frames in respective first channels are configured as the same or different. (i.e. prior to the network device transmitting a wake up packet, a legacy preamble may be sent by a subchannel within the main transmission channel, as the cycles of transmission by definition determine how often and wakeup is sent on a particular channel it has to be configured either the same or different as there are no other options) 
Regarding claims 18, Kondylis teaches the method of claim 1, further comprising: grouping, by the first communication node, multiple second 
Regarding claims 20, Kondylis teaches the method of claim 18, wherein the specific parameter is a synchronization precision of the second communication node. (i.e. a PN sequence may be utilized by the network device for synchronization precision with the device communicated; see paragraph 103)
Regarding claims 21, Kondylis teaches the method of claims 1 further comprising: transmitting, by the first communication node, a first information before transmitting the signal, wherein the first information indicates at least one of: the first channel allocated for the second communication node, 
Regarding claims 22, 30 and 35, Kim teaches an apparatus and a communication method, comprising: (i.e. fig. 5 shows a wireless device comprising a processor (510), memory (540) and transceiver (520,570) for executing stored instructions; see paragraphs 65-67)
 	receiving, by the second communication node, a signal transmitted by a first communication node on a first channel, wherein the first channel is located in a primary transmission channel and/or a secondary transmission channel of the first communication node.  (fig. 6 shows the network device may transmit a signal on multiple sub-channels within a transmission channel; see paragraphs 79-83) 
 	 (i.e. fig. 6 shows there is a protection mechanism for each sub-channel prior to transmitting a signal; see paragraphs 79)
Regarding claims 23, Kim teaches the method of claim 22, wherein the second communication node receives a first information transmitted by the first communication node before receiving the signal, wherein the first information comprises at least one of: the first channel allocated for the second 
Regarding claims 24, Kim teaches the method of claim 22, wherein a bandwidth of the first channel is less than that of a transmission channel in which the first channel is located, and a bandwidth of the signal is equal to that of the first channel which the signal is in. (i.e. fig. 5 shows the bandwidth of the subchannels are less than the bandwidth of the primary; see paragraph 80-83)
Regarding claims 25, Kim teaches the method of claim 22, wherein the signal is a wakeup beacon frame or a wakeup signal. (i.e. the network device may operate a wakeup state which may be transmitted via the subchannels; see paragraphs 25, 71, 72, 102- 104)
Regarding claims 26, Kim teaches the method of claim 22, wherein in a case that the signal is a wakeup beacon frame, the second communication node receives the wakeup beacon frame on the first channel according to a transmission cycle of the wakeup beacon frame when a transmission timing arrives. i.e. prior to the network device transmitting a wake up packet, a legacy 
Regarding claims 27, Kim teaches the method of claim 22 wherein the step of receiving, by the second communication node, the signal comprises: in a case that  a first channel for receiving a wakeup signal allocated for the second communication node by the first communication node is different from a wakeup channel for receiving a wakeup beacon frame, the second communication node receives the wakeup signal on the first channel for transmitting the wakeup signal, and is switched to the first channel for transmitting the wakeup beacon frame to receiving the wakeup beacon frame. (i.e. prior to the network device transmitting a wake up packet, a legacy preamble may be sent by a subchannel, a legacy preamble by definition comprises time configuration information; see paragraph 16 – 18, 102)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA

Art Unit 2471



/ROBERT J LOPATA/
December 1, 2021Primary Examiner, Art Unit 2471